Citation Nr: 0413825	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-24 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating for post-traumatic stress disorder 
(PTSD) in excess of 30 percent for the period from August 22, 
2002, to January 15, 2000.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service in the United States Army 
from July 1967 to July 1969.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal of an October 
2002 rating decision issued by the Muskogee, Oklahoma 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that, in part, granted entitlement to service connection 
for post-traumatic stress disorder (PTSD).  The RO assigned a 
10 percent evaluation for the PTSD disability.  After the 
appellant disagreed with the 10 percent initial PTSD 
evaluation, the RO increased the rating from 10 to 30 
percent, effective from August 22, 2000.  The RO subsequently 
increased the evaluation from 30 percent to 100 percent, 
effective from January 15, 2003.  

The appellant has appealed the initial rating that was 
assigned to the PTSD disability when service connection was 
granted.  The appellant is, in effect, asking for a higher 
rating effective from the date service connection was granted 
until January 15, 2003, when a 100 percent evaluation was 
assigned; the period beginning January 15, 2003 will not be 
addressed because a rating higher than 100 percent is not 
assignable.  Consequently, the Board will consider the time 
period from the original grant of service connection to the 
grant of 100 percent.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Thus, the issue is as set out on the title page.


FINDINGS OF FACT

1.  The appellant's PTSD disability prior to January 15, 2003 
was manifested by irritability, anxiety, flashbacks, 
depression, social isolation, difficulty sleeping, nightmares 
and some problems with establishing and maintaining effective 
work.

2.  The appellant's GAF scores between August 22, 2002 and 
January 15, 2003 ranged from 65 to 70.

3.  The appellant's PTSD prior to January 15, 2003 was not 
productive of total occupational and social impairment, or by 
occupational and social impairment characterized by reduced 
reliability and productivity, or by deficiencies in most 
areas.

4.  The disability picture caused by the appellant's PTSD 
prior to January 15, 2003 was not so unusual as to render the 
application of the regular schedular rating provisions 
impractical.


CONCLUSION OF LAW

For the period from August 22, 2002, to January 15, 2003, the 
criteria for an evaluation in excess of 30 percent for PTSD 
were not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 
(Diagnostic Code 9411) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Rating claim

The appellant contends that his PTSD was more severely 
disabling than the initial disability evaluation reflected.  
He maintains that his PTSD condition warranted an evaluation 
in excess of the 30 percent initial rating.  He also contends 
that the currently assigned 100 percent rating should be in 
effect as of August 22, 2002, the date of his claim for 
service connection.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Review of the medical evidence of record reveals that the 
appellant received treatment at a Vet Center in the summer of 
2002.  During his initial August 2002 assessment, the 
appellant told the interviewer that he had time to pursue 
counseling because his physical health prevented him from 
working.  Ten days later, the appellant reported continued 
medical problems that made it hard for him to work.  He also 
recounted years of struggle with his Vietnam experiences.

The appellant also sought VA mental health clinic treatment 
in August 2002.  He stated that his prescribed medication had 
been very helpful in controlling his feelings of being out of 
control and overreacting to situations.  The appellant was 
oriented times three; he was pleasant and cooperative during 
the interview; he did not express any suicidal or homicidal 
ideation.  A VA psychiatrist noted that same day that the 
appellant had a history of depression and anxiety, including 
irritability and anger.  The veteran also had had some 
difficulty sleeping.  The doctor rendered diagnoses of 
generalized anxiety disorder (GAD) and depression and 
assigned a global assessment of functioning (GAF) score of 
65.  In October 2002, the appellant stated that his 
depression was better and he reported financial trouble.  He 
said he was not sleeping well.  The appellant was alert and 
oriented times four.  He was well kept and demonstrated good 
eye contact.  His speech had a normal rate and it was goal-
directed.  He indicated that his mood was fine.  His affect 
was constricted.  He did not express any suicidal or 
homicidal ideation, and he denied auditory or visual 
hallucinations.  The doctor rendered a diagnosis of dysthymia 
and assigned a GAF score of 70.

The appellant underwent a VA PTSD examination in October 
2002.  He denied being in counseling.  He reported symptoms 
that included being very uncomfortable around people, feeling 
irritable and easily agitated, having frequent nightmares, 
having nearly daily flashbacks, and experiencing a depressed 
mood.  He had experienced a worsening of his symptoms after 
September 11, 2001.  He said that he had problems with anger 
and agitation.  He reported having some relief from his 
medication.  He said that he slept approximately one to two 
hours at a time, with multiple awakenings.  The appellant 
reported occasional tearfulness and frequent thoughts of 
death or dying.  He reported feelings of guilt.  On mental 
status examination, the examiner described the appellant's 
speech as normal in tone and meter with no deficits in 
language or articulating thoughts.  His thought content was 
appropriate and his thought processes were rational and goal-
oriented.  He denied problems with paranoia and auditory 
hallucinations.  He did not appear to be responding to 
internal stimuli.  His mood was reported as good.  His affect 
was congruent and his impulse control was intact.  Insight 
was good and judgment was fair to good.  Cognitively, the 
appellant was alert and oriented times four.  Concentration, 
registration, short-term memory, and abstract interpretation 
were appropriate.  He denied suicidal or homicidal ideation.  
The examiner rendered a diagnosis of PTSD and assigned a GAF 
score of 68.

The evidence of record includes treatment records from the 
Saints Family Health Center dated between October 2000 and 
May 2002.  In October 2000, the appellant sought treatment 
for bilateral arm pain; he was found to be under a great deal 
of stress and, and he was very anxious; he had been yelling 
at co-workers and sometimes felt overwhelmed.  In November 
2000, the appellant reported that his anxiety was much better 
after starting Effexor.  In December 2000, he denied any 
further feelings of depression or explosive behavior.  In 
March 2002, the doctor noted that the appellant had recently 
lost his job and was on unemployment.  In May 2002, the 
appellant reported that the anxiety continued, but was much 
better with the Effexor 150.  The doctor noted that the 
appellant's mood seemed great.

In January 2003, the appellant's treating family practice 
physician submitted a letter that was received by the RO on 
January 15, 2003.  In that letter the doctor stated that he 
had been treating the appellant for PTSD and chronic 
arthritis pain.  He said that the appellant's PTSD had caused 
him problems with relationships and sleep and that he 
currently had no friends.  The doctor further stated that the 
appellant had difficulty with motivation and frequently got 
depressed.  The doctor opined that this would limit the 
appellant's ability to work in any capacity and might 
preclude him from working at all.  The RO assigned a 100 
percent evaluation for the appellant's PTSD disability based 
on this letter.

The appellant underwent a VA psychological examination in 
March 2003; he reported nightmares, intrusive thoughts, 
difficulty sleeping, feeling nervous and anxious with a short 
fuse, startle reaction, difficulty being around people, 
depression, occasional suicidal thoughts, and social 
isolation.  On mental status examination, there was no 
evidence of any formal thought disorder, hallucinations, or 
delusions.  He performed very well on tests of verbal 
analysis and abstract thinking.  There was no impairment of 
thought processes or communication with the exception that 
the appellant could get aggressive in expressing his views on 
a topic.  The examiner rendered a diagnosis of PTSD with 
associated tension, irritability, depression, and poor sleep.  
The examiner assigned a GAF score of 51.

The current regulations state that, under the General Rating 
Formula for Mental Disorders, total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.

As noted above, the RO increased the rating for the service-
connected PTSD from 30 percent to 100 percent, effective from 
January 15, 2003.  The appellant, however, has appealed the 
rating decision that initially assigned a rating less than 
100 percent for PTSD.  Consequently, the Board will consider 
whether the appellant is entitled to a rating higher than 30 
percent prior to January 15, 2003.  After a review of the 
evidence of record, the Board concludes that a rating higher 
than 30 percent is not warranted before January 15, 2003.  

The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995), the GAF is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness and a 51-60 
rating indicates moderate difficulty in social, occupational 
or school functioning.  The DSM-IV describes a GAF score of 
51 to 60 as reflecting a moderate level of impairment, e.g., 
flattened affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational or 
school functioning, e.g., having few friends or having 
conflicts with peers or co-workers.  See 38 C.F.R. § 4.130.  
Between August 2002 and January 2003, the appellant's GAF 
score ranged from 65-70.

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 30 
percent for the appellant's PTSD from August 22, 2002, to 
January 15, 2003.  While the evidence indicates that the 
appellant demonstrated such symptoms as flattened affect and 
some impairment of insight, as well as disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships, the 
evidence does not show any circumstantial, circumlocutory, or 
stereotyped speech or any difficulty in understanding complex 
commands or retention of only highly learned material and 
forgetting to complete tasks or impaired abstract thinking.  
There is no clinical evidence of any panic attacks.  Both the 
private and VA treatment records reveal no impairment of the 
thought process or communications.  The appellant had not 
exhibited any inappropriate behavior, and had been able to 
maintain his personal hygiene and other activities of daily 
living.  He had never been noted to be other than alert and 
oriented.  Furthermore, there is no evidence of record that 
reflected any suicidal ideation other than vague thoughts.  
The record clearly demonstrates that the appellant suffered 
from a depressed and irritable mood, anxiety, social 
isolation, chronic sleep impairment and flashbacks, but he 
was generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal.  Therefore an 
evaluation in excess of 30 percent is not warranted under the 
applicable rating criteria prior to January 15, 2003.

The appellant has indicated that he should be rated as 100 
percent disabled from the date of his claim for PTSD due to 
his symptomatology.  However, the appellant, as a layperson, 
is not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The August 2002 VA Mental Health Clinic evaluation shows a 
GAF score of 65 and the October 2002 VA PTSD examination 
report indicates a GAF score of 68, which shows less than 
moderate symptoms and difficulty in social and occupational 
functioning due to PTSD.  The clinical assessments of record 
are considered persuasive as to the appellant's degree of 
impairment due to PTSD since they consider the overall 
industrial impairment due to his psychiatric illness.

Applying the pertinent rating criteria to the facts 
summarized above, the Board concludes that a rating in excess 
of 30 percent for disability due to PTSD is not warranted 
prior to January 15, 2003, as the medical evidence discussed 
above does not show that there was reduced reliability and 
productivity due to such symptoms as circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; impairment of short and 
long-term memory; or impairment of judgment or abstract 
thinking.  

The Board notes that the general rule with respect to an 
award of increased compensation is that the effective date of 
such an award shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).  In this regard, the 
Board further notes that the 100 percent rating was assigned 
by the RO on the basis of the private doctor letter that was 
received by the RO on January 15, 2003 and stated that the 
appellant was limited in his ability to work by his PTSD.  
This January 2003 letter was the first competent medical 
evidence of record to indicate that the appellant's PTSD 
disability was severe enough to keep the appellant from 
working.  

Notwithstanding the above discussion, a rating in excess of 
the 30 percent evaluation assigned for the PTSD disability 
prior to January 15, 2003 could be granted if it was 
demonstrated that the particular disability presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's PTSD 
disability presented such an unusual or exceptional 
disability picture prior to January 15, 2003, as to require 
an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case 
prior to January 15, 2003 was not inadequate.  As discussed 
above, there were higher ratings for a psychiatric 
disability, but the required manifestations had not been 
shown in this case.  The Board further finds no evidence of 
an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for his PTSD, 
nor has he required any extensive treatment.  The appellant 
has not offered any objective evidence of any symptoms due to 
the PTSD that would render impractical the application of the 
regular schedular standards.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996) (when evaluating an increased 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own).

The findings needed for the an evaluation in excess of 30 
percent were not demonstrated in the evidence of record prior 
to January 15, 2003.  Since the preponderance of the evidence 
is against an allowance of an evaluation in excess of 30 
percent for the appellant's psychiatric disability under the 
schedular criteria prior to January 15, 2003, the benefit-of-
the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  
See Ortiz v. Principi, 274 F.3d 1361 (2001).

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claim for a higher rating.  The 
RO sent the appellant a letter, in February 2003 that 
informed him of what the evidence had to show to establish 
entitlement, what evidence was still needed and what VA's 
duty was in obtaining evidence for his claim.  Therefore, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was afforded two VA 
PTSD examinations and his VA medical records have been 
associated with the claims file.  The appellant provided 
private medical records.  The appellant was informed about 
the provisions of the VCAA in a letter sent by the RO in 
September 2002, and in the Statement of the Case (SOC) issued 
in January 2003.  The appellant did not provide any 
information to VA concerning treatment records that he wanted 
the RO to obtain for him that were not obtained.  In January 
2004, the appellant was informed that he could submit 
additional evidence to the Board; no more evidence was 
thereafter submitted.  The appellant was given more than one 
year in which to submit evidence after the RO gave him 
notification of his rights under the VCAA.  Therefore, there 
is no duty to assist that was unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim at issue have been 
properly developed.  Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
appellant's PTSD from August 22, 2002, to January 15, 2003 is 
denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



